Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00760-CR

                                        IN RE Robert MARTINEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 13, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 30, 2013, relator Robert Martinez filed a pro se petition for writ of mandamus

complaining of the trial court’s failure to rule on pro se motions for speedy trial pending in his

underlying criminal cases. However, counsel has been appointed to represent relator in the criminal

proceedings for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro

se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not




1
 This proceeding arises out of Cause Nos. 2013CR6698; 2013CR4545; 2013CR4546; 2013CR4547, each styled The
State of Texas v. Robert Martinez, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable
Maria Teresa Herr presiding.
                                                                                        04-13-00760-CR



abuse its discretion by declining to rule on relator’s pro se motions filed in the pending criminal

proceedings. Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

        Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.



                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-